Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 22, 2018

The Court of Appeals hereby passes the following order:

A18A2039. IN RE D. DUSTON TAPLEY, JR.
A19A0219. IN RE DUSTON TAPLEY, JR.

      These related cases concern Attorney D. Duston Tapley, Jr.’s ability to
represent clients in the Oconee Judicial Circuit and Middle Judicial Circuit of
Georgia. In February 2018, superior courts in both circuits entered orders
summarizing their concerns with Tapley’s capacity and accepting Tapley’s consent
agreement not to represent clients in their circuits. In April 2018, Tapley filed
motions to recuse the judges who entered the February orders and motions to vacate
the February orders, contending, generally, that the courts erred by finding that he is
unfit to continue serving as counsel. The superior courts ruled against Tapley, and he
filed these direct appeals. Appellate jurisdiction, however, appears to lie in the
Supreme Court.
      “Matters relating to the practice of law, including the admission of
practitioners, their discipline, suspension, and removal, are within the inherent and
exclusive power of the Supreme Court of Georgia.” Scanlon v. State Bar, 264 Ga.
251, 252 (1) (443 SE2d 830) (1994); see Ga. Bar Rules & Regs. 14-1.1.
      In the instant appeals, Tapley is challenging trial court findings as to his
competency and ability to practice law. Thus, it appears that jurisdiction may lie in
the Supreme Court. Moreover, the ultimate responsibility for determining appellate
jurisdiction is vested in the Supreme Court. See Saxton v. Coastal Dialysis & Medical
Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587) (1996). In deference to the Supreme
Court’s jurisdiction, these appeals are therefore TRANSFERRED to the Supreme
Court for disposition.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/22/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.